                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    Tampa Division

KEITH STANSELL,
MARC GONSALVES,                         CIVIL ACTION CASE NO.:
THOMAS HOWES,                           8:09-CV-2308-CEH-AAS
JUDITH G. JANIS, CHRISTOPHER T. JANIS,
ESTATE OF GREER C. JANIS, MICHAEL I. JANIS,
and JONATHAN N. JANIS

        Plaintiffs,
vs.

REVOLUTIONARY ARMED FORCES OF COLOMBIA (FARC); et al.,

      Defendants.
________________________________/

      PLAINTIFFS’ MOTION FOR ENTRY OF TRIA TURNOVER JUDGMENT ON
                    GARNISHEE OCEAN BANK’S ANSWER
                       AND MEMORANDUM OF LAW

        Plaintiffs’ file this motion seeking entry of a TRIA Turnover Judgment on the

Garnishee Ocean Bank’s Answer, DE 1182, ordering Ocean Bank to turn over the blocked

proceeds of FARC agency or instrumentality and Specially Designated Narcotics Trafficker-

Kingpin, Aero Continente, S.A. identified in Ocean Bank’s Answer, DE 1182 ¶ 8

($928,756.29), pursuant to: (i) the Anti-Terrorism Clarification Act of 2018, P.L. 115-253

amending the Anti-Terrorism (“ATA”) 18 U.S.C. § 2333 - allowing ATA victim judgment

holders to execute on assets blocked under the Kingpin Act to satisfy their ATA judgments;

(ii) Florida garnishment [Ch. 77] statutes; (iii) Fed. R. Civ. P. 69(a); (iv) Section 201(a) of

the Terrorism Risk Insurance Act of 2002; (v) Stansell v. FARC et al., 771 F.3d 713 (11th

Cir. 2014); (vi) this Court’s Order DE 1166. The grounds for this motion are:
1.     Plaintiffs are judgment creditors of the designated Foreign Terrorist Organization

Revolutionary Armed Forces of Colombia (“FARC”) et al. DE 233.

2.     Section 201(a) of the Terrorism Risk Insurance Act of 2002 (“TRIA”) provides the

federal statutory procedure for the enforcement of judgments by victims of terrorism and for

executing on any blocked assets of the FARC, or any agency or instrumentality of the FARC.

H.R. 3210, Terrorism Risk Insurance Act of 2002, Pub. L. No. 107-297, codified at 28

U.S.C. §1610 note.

3.     Plaintiffs have satisfied the requirements of TRIA obtained an ATA judgment against

the FARC, a “terrorist party” as defined by the TRIA Section 201(d)(4), on a claim based on

an “act of terrorism” as defined by TRIA Section 201(d)(1)(B), and now seek to enforce that

ATA judgment against blocked assets of “any agency or instrumentality of that terrorist

party” which includes blocked assets of individuals, organizations, entities or cartels that

have been designated by Department of Treasury’s Office of Foreign Assets Control

(“OFAC”) as Specially Designated Narcotics Traffickers under the Kingpin Act

(“SDNTKs”) and that have a nexus with the FARC. 18 U.S.C. § 2333(e)-Anti-Terrorism

Clarification Act of 2018, P.L. 115-253.

4.     The TRIA allows terrorism victim judgment holders to execute on blocked assets of

designated persons, entities or organizations not named in the ATA Judgment. Weinstein v.

Islamic Republic of Iran, 609 F.3d 43, 50 (2d Cir. 2010)(“Section 201(a) of the TRIA

provides courts with subject matter jurisdiction over post-judgment execution and attachment

proceedings against property held in the hands of an instrumentality of the judgment-debtor,

even if the instrumentality is not itself named in the judgment.”)




                                                                                               2
5.     Pursuant to Fla. Stat. § 77.03, Plaintiffs filed a motion under Section 201 of the TRIA

October 5, 2018 for issuance of a writ of garnishment against the blocked assets held at

Ocean Bank. DE 1161. In that motion, Plaintiffs sought to lift the stay previously imposed

on the execution against assets blocked under the Foreign Narcotics Kingpin Designation Act

due to the newly amended Anti-Terrorism Act. Plaintiffs further sought, pursuant to

previous Court Order DE 322, that the blocked Kingpin, Aero Continente, S.A. be found an

agency or instrumentality of the terrorist party FARC.

6.     On November 13, 2018, this Court entered Order DE 1166: (i) finding that Aero

Continente, S.A. was an agency or instrumentality of the FARC; (ii) lifting the stay on

execution against Kingpin Act blocked assets; and (iii) issuing TRIA writ of garnishment

(DE 1167) against the blocked assets of Aero Continente, S.A. held by Garnishee Ocean

Bank. DE 1166. The Court also found that owners of blocked assets are not constitutionally

entitled to a hearing before the court issues a writ of garnishment. DE 1166 p. 5.

7.     On November 20, 2018 the U.S. Marshal properly served Writ DE 1167 on Ocean

Bank. DE 1171.

8.     Pursuant to Fla. Stat. § 77.041, on November 21, 2018, Plaintiffs timely and properly

sent by first class domestic and international mail Motion DE 1161 with exhibits, and Writ

DE 1167 to Aero Continente, S.A. to the two (2) addresses identified by Department of the

Treasury’s Office of Foreign Assets Control (“OFAC”) and the Florida Division of

Corporations for Aero Continente, S.A. See Notice of Compliance DE 1172.

9.     On December 7, 2018, Garnishee Ocean Bank timely filed its answer to Writ DE

1167 identifying the blocked assets of FARC agency or instrumentality and Kingpin, Aero




                                                                                             3
Continente, S.A. that it held. DE 1182. A judgment lien was created at the moment Writ

DE 1167 was served (the “attachment”) on the Garnishee, before any service on the debtor,

claimant or property owner is required. See § 77.06(1), Fla. Stat.; § 77.041(2).

10.    Pursuant to Fla. Stat. § 77.055, on December 10, 2018, Plaintiffs timely and properly

served by first class domestic and international mail to Aero Continente, Garnishee Ocean

Bank’s Answer DE 1182, a notice of its right to file a motion to dissolve Writ DE 1167

within 20 days of certificate of service date to: (i) two (2) addresses identified by OFAC and

the Florida Division of Corporations; and (ii) two (2) additional addresses identified in

Garnishee Ocean Bank’s Answer DE 1182. See Notice of Compliance DE 1183.

11.    More than twenty (20) days has elapsed since the date of service indicated in

Plaintiffs’ Fla. Stat. § 77.055 Notice (Dec. 10, 2018) and the blocked entity Aero Continente,

S.A. has filed no motion to dissolve or otherwise challenge Writ DE 1167. The proceedings

are in a default posture as to Aero Continente, S.A. Fla. Stat. § 77.07(2).

12.    Plaintiffs have complied with all Florida garnishment statutes governing post-

judgment requirements for issuance, attachment, garnishee obligations, notice and

claimants/property owners’ exemptions, and rights to seek dissolution of the writ. Fla. Stat.

§§ 77.01; 77.03; 77.04; 77.041; 77.55; 77.06 and 77.07.

13.    Plaintiffs have complied with all requirements of the Florida garnishment statutes for

notice to interested persons/entities and for blocked parties to have an “opportunity to be

heard in order to rebut the allegations and preserve their possessory interest in blocked

assets.” See Stansell v. FARC et al., 771 F.3d 713, 726 (11th Cir. 2014).




                                                                                                 4
14.    This Court has determined that Aero Continente, S.A. is an agency or instrumentality

of the FARC and as such it blocked assets held at Ocean Bank are subject to execution under

TRIA. See Nov. 13, 2018 Order DE 1166 pp. 4-6; Stansell et al. v. FARC et al., 771 F.3d

713, 726 (11th Cir. 2014).

15.    The blocked party, Aero Continente, S.A. has received two (2) forms of statutory

notice under the Florida’s garnishment statutes. See DE 1172 (43 days past); 1183 (24 days

past). After having received timely notice and having had an opportunity to be heard, the

blocked party Aero Continente, S.A. never appeared to challenge this Court’s findings in

Order DE 1166 that it was an agency or instrumentality of the FARC and that its blocked

assets held by Ocean Bank were subject to execution under TRIA. See 771 F.3d at 726 (“It

follows that parties whose assets are under threat of execution pursuant to TRIA § 201 are

entitled to notice and an opportunity to be heard in order to rebut the allegations and preserve

their possessory interest in blocked assets.”). Aero Continente, S.A. received timely and

proper notice and an opportunity to be heard. It never appeared.

16.    Aero Continente, S.A. never appeared to challenge, vacate or dissolve Writ DE 1167

or that any allegations in Motion DE 1161 were untrue. As such all allegations in Motion DE

1161 are deemed true. Stansell v. FARC et al., 771 F.3d at 714 (“agency or instrumentality

allegation was “proved to be true.””).

17.    Garnishee’s Answer DE 1182 identified no other persons or entities indebted to Aero

Continente, S.A. or who had an ownership interest in the deposit, account, or property

controlled by the Garnishee. No person or entity appeared pursuant to the Fla. Stat § 77.041

notice or Fla. Stat. §77.055 notice. No person or entity appeared to contest the Court’s Order




                                                                                               5
DE 1166 or to challenge or rebut the agency or instrumentality determination and no person

or entity appeared to dissolve or otherwise challenge Writ DE 1167. No person or

entity has ever appeared in this action to assert any claim to these blocked assets, or to

otherwise challenge the allegations in Motion DE 1161 as untrue, or Garnishee’s Answer DE

1182.

18.     Aero Continente, S.A. remains on the OFAC SDN list as a Specially Designated

Narcotics Trafficker Kingpin.

19.     The blocked assets described above are not immune from attachment under the TRIA

as sovereign, diplomatic or consular property. These blocked assets are not and never were

“property subject to the Vienna Convention on Diplomatic Relations” that “is being used

exclusively for diplomatic or consular purposes” and are therefore not excluded from the

definition of blocked assets under the TRIA.

20.     The OFAC does not require a license for plaintiffs to execute on blocked assets under

the TRIA. Weininger v. Castro, 462 F. Supp. 2d. 457, 499 (S.D.N.Y. 2006) [D.E. 299-7].

21.     Plaintiffs have complied with all litigation reporting requirements to OFAC under 31

C.F.R. 501.605.

22.     Aero Continente, S.A. has received multiple forms of timely statutory notice, had an

opportunity to be heard and has received due process. The motion for TRIA Turnover

Judgment on Ocean Bank’s Answer must be granted. See Stansell at 744 (“no pre-

deprivation hearing was warranted. Moreover, the appellants here had sufficient

opportunities to present their arguments to the district court”).

23.     Because of the fleeting nature of blocked assets, Plaintiffs seek to execute on these




                                                                                                6
SDNTK blocked assets without delay. See Stansell v. FARC et al., 771 F.3d 713, 726 (11th

Cir 2014).

                           MDFL Local Rule 3.01(g) Certification

       The undersigned certifies that he conferred with counsel for Garnishee Ocean Bank,

who represents that Ocean Bank is not in a position to agree or disagree with the relief that

plaintiffs seek, Ocean Bank’s position is clearly set forth in its answer to the writ of

garnishment, and that Ocean Bank will comply with any ruling that the Court makes and

coordinate the logistics of compliance. No person or entity appeared in this proceeding

asserting an interest in the blocked assets or to otherwise challenge the writ, order, motion or

Garnishee’s answer.

       WHEREFORE Plaintiffs request entry of a TRIA Turnover Judgment on

Garnishee’s Answer DE 1182 directing Ocean Bank on how to proceed with turnover of the

blocked assets:

1.     Finding that the TRIA applies to this garnishment and execution.

2.     Finding that plaintiffs satisfy the TRIA for execution: (i) they have a judgment
       against a terrorist party the FARC; (ii) the judgment is based on acts of terrorism; (iii)
       the SDNTK proceeds being held by Garnishee were assets blocked assets under
       Foreign Narcotics Kingpin Designation Act when TRIA Writ DE 1167 was served on
       November 20, 2018, and therefore within the meaning of TRIA; and (iv) plaintiffs’
       judgment is for compensatory damages.

3.     Finding that the blocked party Aero Continente, S.A. is an agency or instrumentality
       of the FARC, a terrorist party, under TRIA.

4.     Finding that the Aero Continente, S.A. is the owner of the blocked assets held by
       Ocean Bank and the SDNTK blocked assets are subject to execution under TRIA.

5.     Finding that Florida garnishment law applies to this TRIA execution and that
       plaintiffs have followed and fully complied with Florida’s garnishment statute for this
       TRIA execution by:



                                                                                                7
     a.     filing a motion for issuance of a writ of garnishment on October 5, 2018
            (DE 1161).

     b.     the Court granting the motion (Order DE 1166) on and issuing a writ of
            garnishment (DE 1167) on November 13, 2018.

     c.     The U.S Marshal properly serving the writ of garnishment on Garnishee
            Ocean Bank on November 20, 2018 (DE 1171).

     d.     Plaintiffs provided proper and timely notice under Fla. Stat. § 77.041 on
            November 21, 2018 to Aero Continente, S.A.of the motion with exhibits and
            writ to the two (2) addresses identified by Department of the Treasury’s
            Office of Foreign Assets Control (“OFAC”) and the Florida Division of
            Corporations for Aero Continente, S.A. (DE 1172).

            No person or entity has appeared in response to the November 21, 2018
            statutory notice to Aero Continente, S.A. of the writ and motion.

     e.     Garnishee Ocean Bank timely filed its Answer to the writ of garnishment on
            December 7, 2018 identifying the blocked SDNTK funds of Aero Continente,
            S.A. (DE 1182).

     f.     Plaintiffs provided proper timely notice and service under Fla. Stat. § 77.055
            on December 10, 2018 to Aero Continente, S.A. of the Answer, Notice of
            right to dissolve the writ and certificate of service to: (i) two (2) addresses
            identified by OFAC and the Florida Division of Corporations; and (ii) two (2)
            additional addresses identified in Garnishee Ocean Bank’s Answer DE 1182.
            (DE 1183).

            More than twenty (20) days has expired since the December 10, 2018 Fla. Stat
            § 77.055 service of the Answer, Notice of right to dissolve the writ and
            certificate of service and SDNTK Aero Continente, S.A. has not appeared and
            has not filed a motion to dissolve the writ DE 1167.

6.   Finding that the blocked party SDNTK Aero Continente, S.A., the owner of the
     blocked funds identified in Answer DE 1182 received complete notice under Florida
     garnishment statutes and in accordance with Stansell v. FARC et al., 713 F.3d 714
     (11th Cir. 2014).

7.   Finding that the blocked party SDNTK account holder Aero Continente, S.A. has had
     an opportunity to be heard and did not appear at any time to challenge the allegations
     in the motion at DE 1161 as untrue; did not move to dissolve the writ DE 1167; did
     not challenge Order DE 1166; and otherwise did not challenge the Answer at DE
     1182. Aero Continente, S.A. failed to appear and has waived its rights to challenge



                                                                                          8
      this TRIA execution by terrorism victim judgment holders against its blocked assets
      held by Garnishee Ocean Bank.

8.    Finding that no person or entity has ever appeared in this action to assert any claim of
      ownership of or beneficial interest in these blocked assets, or to otherwise challenge
      the Order DE 1166, allegations in Motion DE 1161 as untrue, Writ DE 1167, or
      Garnishee’s Answer DE 1182 and that no other person or entity has rights in the
      blocked proceeds that are superior to the perfected lien and rights of plaintiffs

9.    Finding that OFAC does not require a license for plaintiffs to execute on and take
      possession of the blocked assets where the Court has ruled that the blocked assets are
      subject to the TRIA. See DE 250-4.

10.   Finding that the blocked proceeds held by Garnishee are not immune from attachment
      under the TRIA as sovereign, diplomatic or consular property.

11.   Finding that the TRIA allows execution on the blocked assets held by Garnishee
      without delay, and that these SDNTK blocked assets are being turned over by
      Garnishee Ocean Bank pursuant to TRIA.

12.   Ordering Garnishee Ocean Bank to turn over the blocked SDNTK funds identified in
      Paragraph 8 in Answer DE 1182 in the amount of $928,756.29 pursuant to TRIA, and
      that no OFAC license is required for Ocean Bank to turn over the blocked SDNTK
      funds to Plaintiffs. Such turnover to be by cashiers check payable to “Porter &
      Korvick, P.A. Trust Account”, within fourteen (14) days of receipt from Plaintiffs’
      counsel of a W-9 form with a tax identification number.

13.   Garnishee to apply for attorney fees seven (7) days after the funds at issue are
      remitted to plaintiffs’ counsel. Plaintiffs’ counsel shall have seven (7) days to respond
      to the application for fees. Counsel for the Plaintiffs and Garnishee are directed to
      confer in a good faith effort to resolve the issue of attorney fees without the need for
      this Court’s intervention.

14.   Authorizing Porter & Korvick, P.A. to hold in trust the amount of Garnishee’s
      claimed attorneys fees and expenses pending either a stipulation by Plaintiffs and
      Garnishee to a reasonable Garnishee fee, or a ruling of this court on same, and
      authorizing Porter & Korvick, P.A. to pay same from the trust proceeds upon either a
      stipulation with Garnishee or entry of a Court Order awarding such fees and
      expenses.

15.   Authorizing Porter & Korvick, P.A. to immediately disburse the remaining proceeds
      over and above the total amount claimed by Garnishee for fees and expenses.
      Ordering Porter & Korvick, P.A. to pay the $100 statutory garnishment fee to
      Garnishee Ocean Bank.



                                                                                             9
16.    Ordering that upon turning over the cashier’s check for the amounts set forth herein
       to Porter & Korvick, P.A. Trust Account, in satisfaction of this Court’s Orders, Writ,
       and Turnover Judgment under TRIA, plaintiffs, plaintiffs’ counsel, Garnishee Ocean
       Bank and its counsel, are hereby released and absolved from any and all liability
       under the Writ, including to plaintiffs, SDNTK Aero Continente, S.A. and the
       Zevallos Organization, and any other third parties and are fully discharged from this
       Writ of Garnishment for full compliance with the Writs, Orders and Judgments of this
       Court.

Respectfully submitted January 3, 2019

/s/ Newton P. Porter____________                   /s/_Tony Korvick_________________
NEWTON P. PORTER                                   TONY KORVICK
(Florida Bar No. 833738)                           (Florida Bar No. 768405)
nporter@porterandkorvick.com                       tkorvick@porterandkorvick.com
PORTER & KORVICK, P.A.                             PORTER & KORVICK, P.A.
9655 South Dixie Highway Suite 208                 9655 South Dixie Highway Suite 208
Miami, Florida 33156                               Miami, Florida 33156
Telephone:     (305) 373-5040                      Telephone:     (305) 373-5040
Facsimile:     (305) 668-9154                      Facsimile:     (305) 668-9154
Attorneys for Plaintiffs                           Attorneys for Plaintiffs

                             CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on January 3, 2019, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system. I further certify that I served the foregoing
document and the notice of electronic filing by first class mail and electronic mail to the
following persons: [email to OFAC counsel in compliance with 31 CFR 501.605]

OFFICE OF FOREIGN ASSETS CONTROL
U.S. Department of the Treasury
1500 Pennsylvania Ave. NW
Washington DC
                                /s/ Newt Porter
                                NEWTON P. PORTER
                                (Florida Bar No. 833738)
                                Attorneys for Plaintiffs
                                PORTER & KORVICK, P.A.
                                9655 South Dixie Highway Suite 208
                                Miami, Florida 33156
                                Telephone:     (305) 373-5040
                                Fax:           (305) 668-9154
                                nporter@porterandkorvick.com




                                                                                          10
